Citation Nr: 1828060	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-38 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The preponderance of the competent and credible evidence of record indicates that the Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error. Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was properly notified by letter from VA.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017); Mittleider v. West, 11 Vet. App. 181 (1998). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a September 2014 application for increased compensation based on unemployability, the Veteran reported that he last worked full-time in 2009, when he became too disabled to work.  The Veteran stated he worked in roofing.  On the application, the Veteran indicated the disabilities which prevented him from securing or following any substantially gainful occupation included posttraumatic bilateral sensorineural hearing loss.  The Veteran has reported difficulty communicating and hearing, even with the use of hearing aids.  

The Veteran's current service-connected disabilities are a bilateral hearing loss, rated 60 percent, and tinnitus, rated 10 percent.  The Veteran's combined service-connected disability rating during the appeal period is 70 percent.  Therefore, the Board finds that the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a) for consideration for TDIU.  

However, in reviewing the claims file and evidence of record with regards to employment, the Board finds that the preponderance of evidence is against a finding that the Veteran's service-connected disabilities have made him unable to secure or follow a substantially gainful occupation.  In November 2007 VA medical records, the Veteran reported that he was employed as a roofer, but could no longer do his job due to left shoulder pain.  In January 2010 VA medical records, the Veteran indicated he had injured his arms several years prior, and had to stop working as a roofer.  April 2011 VA medical records also indicate that the Veteran stopped working as a roofer after injuring his arms several years prior.  In subsequent VA medical records, the Veteran reported that he retired from roofing in 2010.  

The Board notes that VA has obtained several opinions regarding the Veteran's employability as due to his service-connected conditions.  At a November 2010 VA audio examination, the Veteran complained of a constant roaring sound in his ears, and difficulty hearing.  The examiner noted no effects of the hearing loss and tinnitus on usual daily activities.  At a July 2016 VA examination, the examiner opined that the Veteran's hearing loss and tinnitus did not impact ordinary conditions of daily life, including his ability to work.  The examiner stated that many individuals with the Veteran's degree of hearing loss and tinnitus functioned well in many occupational settings.  The examiner further stated that while the service-connected disabilities may cause some problems in very noisy environments or in environments which require the Veteran to use non face-to-face communication equipment often, the Veteran was not precluded from a wide range of employment settings which did not involve those conditions.  September 2016 and October 2017 VA examiners also found that the Veteran's hearing loss and tinnitus did not impact ordinary conditions of daily life, including his ability to work.  The Board finds the VA examinations and opinions to be highly probative, as they were not only performed by a medical professional, but also have evaluated the Veteran's condition and medical history. 

In arriving at this decision, the Board has considered the Veteran's relative education, training, and work background.  While the Veteran has performed mostly manual labor work, there is no indication in the evidence of record that he is unable to perform this type of work due to hearing loss or tinnitus.  To the contrary, the preponderance of the evidence of record indicates that the Veteran is no longer able to work in his usual field of roofing due to bilateral arm disabilities, for which he is not service-connected.  Accordingly, the Board does not find that strictly based on the service-connected disabilities, the Veteran is unable to secure or follow substantially gainful employment.  The impact of his nonservice-connected disabilities may not be considered under the criteria for a TDIU, which only considers service-connected disabilities.  In making that determination, the Board is not refuting the Veteran's noted physical limitations or his own contentions that his service-connected disabilities affect his ability to work.  However, the rating schedule adequately contemplates the symptoms at issue.

Therefore, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period. As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2017).



ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


